Case 2:19-cv-10717-SVW-JEM Document 28-1 Filed 04/17/20 Page 1 of 1 Page ID #:94


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA

10   CARLOS MARSH,                                  ) Case No.: 2:19-cv-10717-SVW-JEM
                                                    )
11           Plaintiff,                             )
       v.                                           ) ORDER
12                                                  )
     2042 TOWN SQUARE WEST LLC, a                   )
13   California Limited Liability Company;          )
     8454 Steller Drive, LLC, a California          )
     Limited Liability Company;
14
     GOODWILL INDUSTRIES OF                         )
     SOUTHERN CALIFORNIA, a California              )
15   Nonprofit Corporation; and Does 1-10,          )
                                                    )
16           Defendants.

17
                                               ORDER
18
19
            The Court hereby vacates all currently set dates, with the expectation that the
20
     parties will file a Joint Stipulation for Dismissal within 60 days.
21
     IT IS SO ORDERED.
22
23
     Dated: ______________             _____________________________________
24                                     HONORABLE STEPHEN V. WILSON
25                                     United States District Judge

26
27
28

     Notice of Settlement              -1-                2:19-cv-10717-SVW-JEM
